Dina L. Anderson
21001 N. Tatum Blvd
#1630-608
Phoenix, AZ 85050

                                          UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF ARIZONA


In re:                                                                 §      Case No. 2:17-BK-11990-PS
                                                                       §
ABDI HUSSEIN JIMALE                                                    §
BELINDA HANMANN JIMALE                                                 §
                                                                       §
                            Debtors                                    §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 13 of the United States Bankruptcy Code was filed on 10/10/2017.
        The case was converted to one under Chapter 7 on 12/19/2017. The undersigned trustee was
        appointed on 10/10/2017.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                              $9,260.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                    $0.00
                          Administrative expenses                                                                                        $0.00
                          Bank service fees                                                                                             $49.59
                          Other Payments to creditors                                                                                    $0.00
                          Non-estate funds paid to 3rd Parties                                                                       $1,738.54
                          Exemptions paid to the debtor                                                                                  $0.00
                          Other payments to the debtor                                                                                   $0.00

                          Leaving a balance on hand of1                                                                              $7,471.87

1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)

    Case 2:17-bk-11990-PS                       Doc 93          Filed 10/02/18 Entered 10/02/18 14:43:27                                      Desc
                                                                   Page 1 of 14
           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

     6. The deadline for filing non-governmental claims in this case was 07/18/2018 and the deadline
        for filing government claims was 07/18/2018. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $1,502.15. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $1,502.15,
for a total compensation of $1,502.152. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$61.87, for total expenses of $61.87.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 09/28/2018                                                         By:       /s/ Dina L. Anderson
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)

    Case 2:17-bk-11990-PS                       Doc 93          Filed 10/02/18 Entered 10/02/18 14:43:27                                      Desc
                                                                   Page 2 of 14
                                                                                                                                                 Page No:      1
                                                                           FORM 1
                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                        Exhibit A
                                                               ASSET CASES
Case No.:                    17-11990-PS                                                          Trustee Name:                               Dina L. Anderson
Case Name:                   JIMALE, ABDI HUSSEIN AND JIMALE, BELINDA HANMANN                     Date Filed (f) or Converted (c):            12/19/2017 (c)
For the Period Ending:       9/25/2018                                                            §341(a) Meeting Date:                       11/13/2017
                                                                                                  Claims Bar Date:                            07/18/2018

                         1                               2                      3                          4                         5                         6

                 Asset Description                    Petition/         Estimated Net Value             Property               Sales/Funds              Asset Fully
                  (Scheduled and                    Unscheduled        (Value Determined by             Abandoned             Received by the        Administered (FA) /
             Unscheduled (u) Property)                 Value                  Trustee,            OA =§ 554(a) abandon.           Estate               Gross Value of
                                                                      Less Liens, Exemptions,                                                         Remaining Assets
                                                                         and Other Costs)

 Ref. #
1       2008 CHRYSLER TOWN &                       $3,200.00                             $0.00                                              $0.00                     FA
        COUNTRY
 Asset Notes:   Debtor value amended per Amended Sched. B (DE 42)
2       2006 FORD ESCAPE                                $3,400.00                        $0.00                                              $0.00                     FA
Asset Notes:      Debtor value amended per Amended Sched. B (DE 42)
3      2 COUCH SETS,                                $2,500.00                            $0.00                                              $0.00                     FA
       KITCHENWARE, 6 BEDS, 2
       T.V. STANDS, 1 DESK
Asset Notes:   Description and Debtor value amended per Amended Sched. B (DE 42)
4      4 T.V.'S, OLD DESK TOP                         $2,100.00                          $0.00                                              $0.00                     FA
       COMPUTER, LAPTOP
       (OLD), KIDS GAME
       COUNSELS
Asset Notes:     Description and Debtor value amended per Amended Sched. B (DE 42)
5       JP MORGAN CHASE                                      $15.00                    $680.11                                              $0.00                     FA
        CHECKING ACCT #2639
Asset Notes:   LET THIS GO; DLA 3/28/18; Per D Atty, $860 was money given to Debtor-wife to chaperone a kids’ school field trip to California (i.e., it
               was held in a custodial capacity by Debtor.) The attorney said Debtors plan to get a letter from the school substantiating this
               explanation/defense.
               Debtors only claimed $20.00 exempt in this asset but could have claimed up to $300.
6       PINAL COUNTY FEDERAL                                $5.00                         $0.00                                                $0.00                  FA
       CREDIT UNION ACCT
       #9067
Asset Notes:  Debtors did not claim exemption in this asset, but could have claimed up to $300.
7       APS                                                   $0.00                      $0.00                                              $0.00                     FA
Asset Notes:      Removed per Amended Sched. B (DE 42)
8       SECURITY DEPOSIT: CITY                            $600.00                        $0.00                                              $0.00                     FA
        PLACE APARTMENTS
9      DEPOSIT: COX                                $225.00                               $0.00                                              $0.00                     FA
       CABLE/INTERNET
Asset Notes:  Debtor value amended per Amended Sched. B (DE 42)
10      2016 TAX REFUNDS                                $9,547.00                    $9,547.00                                              $0.00                     FA
Asset Notes:    Received and spent pre-petition per 2004 exam testimony
                Exemption denied per Order at DE 49
                Removed per Amended Sched. B (DE 42)
11      Non Exempt Wages                      (u)        $244.95                       $244.95                                            $244.95                     FA
12      2017 Federal Tax Refund               (u)       $9,111.00                    $7,061.03                                           $8,766.05                    FA
13     Everyday clothes for 7 people,       (u)      $2,200.00                           $0.00                                              $0.00                     FA
       2 pairs of shoes per person
Asset Notes:      Added per Amended Sched. B (DE 42)
14     Safety Deposit Box                  (u)                $0.00                      $0.00                                              $0.00                     FA
       Passports/Birth Certificates
Asset Notes:     Added per Amended Sched. B (DE 42)
15      2017 State Tax Refund                 (u)         $149.00                      $115.48                                            $149.00                     FA
16            Case
        Cash on hand     2:17-bk-11990-PS               Doc   93
                                                         $100.00        Filed 10/02/18
                                                                                  $100.00 Entered 10/02/18 14:43:27
                                                                                                                 $100.00 Desc                                         FA
                                                                           Page 3 of 14
                                                                                                                                                  Page No:      2
                                                                           FORM 1
                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                        Exhibit A
                                                               ASSET CASES
Case No.:                    17-11990-PS                                                           Trustee Name:                               Dina L. Anderson
Case Name:                   JIMALE, ABDI HUSSEIN AND JIMALE, BELINDA HANMANN                      Date Filed (f) or Converted (c):            12/19/2017 (c)
For the Period Ending:       9/25/2018                                                             §341(a) Meeting Date:                       11/13/2017
                                                                                                   Claims Bar Date:                            07/18/2018

                         1                               2                      3                           4                         5                         6

                 Asset Description                    Petition/         Estimated Net Value             Property                Sales/Funds              Asset Fully
                  (Scheduled and                    Unscheduled        (Value Determined by             Abandoned              Received by the        Administered (FA) /
             Unscheduled (u) Property)                 Value                  Trustee,            OA =§ 554(a) abandon.            Estate               Gross Value of
                                                                      Less Liens, Exemptions,                                                          Remaining Assets
                                                                         and Other Costs)

Asset Notes:      Trustee's objection to the claimed exemption was sustained and the exemption was denied (DE 49)
                  This asset was listed in original schedules, but was removed per Amended Sched. B (DE 42).


TOTALS (Excluding unknown value)                                                                                                           Gross Value of Remaining Assets
                                                       $33,396.95                   $17,748.57                                            $9,260.00                 $0.00




    Major Activities affecting case closing:
     09/28/2018      TFR submitted to USTO on 09/28/18
                     * GMA EMPLOYED; GMA to be paid with TFR


Initial Projected Date Of Final Report (TFR):          07/18/2019                                                    /s/ DINA L. ANDERSON
Current Projected Date Of Final Report (TFR):          07/18/2019                                                    DINA L. ANDERSON




               Case 2:17-bk-11990-PS                    Doc 93          Filed 10/02/18 Entered 10/02/18 14:43:27                                   Desc
                                                                           Page 4 of 14
                                                                                                                                                                         Page No: 1                    Exhibit B
                                                                                              FORM 2
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-11990-PS                                                                                          Trustee Name:                           Dina L. Anderson
 Case Name:                        JIMALE, ABDI HUSSEIN AND JIMALE, BELINDA HANMANN                                                     Bank Name:                              Independent Bank
Primary Taxpayer ID #:             **-***1799                                                                                           Checking Acct #:                        ******1990
Co-Debtor Taxpayer ID #:           **-***1800                                                                                           Account Title:
For Period Beginning:              10/10/2017                                                                                           Blanket bond (per case limit):          $27,456,481.00
For Period Ending:                 9/25/2018                                                                                            Separate bond (if applicable):

       1                2                               3                                            4                                                       5                        6                       7

   Transaction       Check /                          Paid to/              Description of Transaction                                   Uniform           Deposit            Disbursement                  Balance
      Date            Ref. #                       Received From                                                                        Tran Code            $                     $


04/30/2018                     United States Treasury               2017 Federal Tax Refund; Nonexempt wages; Cash on                       *              $9,111.00                                              $9,111.00
                                                                    hand
                      {11}                                          Nonexempt wages                                   $244.95           1229-000                                                                $9,111.00
                      {12}                                          2017 Federal Tax Refund                                 $8,766.05   1224-000                                                                $9,111.00
                      {16}                                          Cash on hand                                             $100.00    1129-000                                                                $9,111.00
04/30/2018                     Integrity Bank                       Bank Service Fee                                                    2600-000                                              $0.43             $9,110.57
05/31/2018                     Integrity Bank                       Bank Service Fee                                                    2600-000                                             $13.54             $9,097.03
06/13/2018            (15)     State of Arizona                     2017 Arizona State Tax Refund                                       1224-000             $149.00                                            $9,246.03
06/28/2018           1001      ABDI HUSSEIN JIMALE AND BELINDA      Debtors' pro rata share of 2017 Federal and State tax               8500-002                                          $1,738.54             $7,507.49
                               HANMANN JIMALE                       refunds
06/30/2018                     Integrity Bank                       Bank Service Fee                                                    2600-000                                             $13.20             $7,494.29
07/31/2018                     Integrity Bank                       Bank Service Fee                                                    2600-000                                             $11.30             $7,482.99
08/05/2018                     Independent Bank                     Bank Service Fee                                                    2600-000                                              $1.79             $7,481.20
08/06/2018                     Independent Bank                     Bank Service Fee                                                    2600-000                                             ($1.79)            $7,482.99
08/31/2018                     Independent Bank                     Bank Service Fee                                                    2600-000                                           $130.95              $7,352.04
09/05/2018                     Independent Bank                     Bank Service Fee                                                    2600-000                                          ($130.95)             $7,482.99
09/06/2018                     Independent Bank                     Bank Service Fee                                                    2600-000                                             $11.12             $7,471.87




                                         Case 2:17-bk-11990-PS        Doc 93           Filed 10/02/18 Entered 10/02/18 14:43:27 Desc
                                                                                          Page 5 of 14            SUBTOTALS    $9,260.00                                                  $1,788.13
                                                                                                                                                                   Page No: 2                   Exhibit B
                                                                                           FORM 2
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          17-11990-PS                                                                                    Trustee Name:                            Dina L. Anderson
Case Name:                        JIMALE, ABDI HUSSEIN AND JIMALE, BELINDA HANMANN                                               Bank Name:                               Independent Bank
Primary Taxpayer ID #:            **-***1799                                                                                     Checking Acct #:                         ******1990
Co-Debtor Taxpayer ID #:          **-***1800                                                                                     Account Title:
For Period Beginning:             10/10/2017                                                                                     Blanket bond (per case limit):           $27,456,481.00
For Period Ending:                9/25/2018                                                                                      Separate bond (if applicable):

      1                 2                                3                                        4                                                     5                       6                      7

  Transaction        Check /                         Paid to/             Description of Transaction                              Uniform           Deposit             Disbursement                 Balance
     Date             Ref. #                      Received From                                                                  Tran Code            $                      $


                                                                                    TOTALS:                                                            $9,260.00                    $1,788.13            $7,471.87
                                                                                        Less: Bank transfers/CDs                                           $0.00                        $0.00
                                                                                    Subtotal                                                           $9,260.00                    $1,788.13
                                                                                        Less: Payments to debtors                                          $0.00                        $0.00
                                                                                    Net                                                                $9,260.00                    $1,788.13



                     For the period of 10/10/2017 to 9/25/2018                                                For the entire history of the account between 04/30/2018 to 9/25/2018

                     Total Compensable Receipts:                     $9,260.00                                Total Compensable Receipts:                                       $9,260.00
                     Total Non-Compensable Receipts:                     $0.00                                Total Non-Compensable Receipts:                                       $0.00
                     Total Comp/Non Comp Receipts:                   $9,260.00                                Total Comp/Non Comp Receipts:                                     $9,260.00
                     Total Internal/Transfer Receipts:                   $0.00                                Total Internal/Transfer Receipts:                                     $0.00


                     Total Compensable Disbursements:                   $49.59                                Total Compensable Disbursements:                                     $49.59
                     Total Non-Compensable Disbursements:            $1,738.54                                Total Non-Compensable Disbursements:                              $1,738.54
                     Total Comp/Non Comp Disbursements:              $1,788.13                                Total Comp/Non Comp Disbursements:                                $1,788.13
                     Total Internal/Transfer Disbursements:              $0.00                                Total Internal/Transfer Disbursements:                                $0.00




                                        Case 2:17-bk-11990-PS        Doc 93         Filed 10/02/18 Entered 10/02/18 14:43:27                                Desc
                                                                                       Page 6 of 14
                                                                                                                                                         Page No: 3                Exhibit B
                                                                                         FORM 2
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-11990-PS                                                                            Trustee Name:                           Dina L. Anderson
Case Name:                       JIMALE, ABDI HUSSEIN AND JIMALE, BELINDA HANMANN                                       Bank Name:                              Independent Bank
Primary Taxpayer ID #:           **-***1799                                                                             Checking Acct #:                        ******1990
Co-Debtor Taxpayer ID #:         **-***1800                                                                             Account Title:
For Period Beginning:            10/10/2017                                                                             Blanket bond (per case limit):          $27,456,481.00
For Period Ending:               9/25/2018                                                                              Separate bond (if applicable):

      1                 2                                3                                      4                                             5                       6                   7

  Transaction        Check /                         Paid to/           Description of Transaction                       Uniform           Deposit            Disbursement              Balance
     Date             Ref. #                      Received From                                                         Tran Code            $                     $




                                                                                                                                                                           NET            ACCOUNT
                                                                                  TOTAL - ALL ACCOUNTS                           NET DEPOSITS                         DISBURSE           BALANCES

                                                                                                                                           $9,260.00                  $1,788.13             $7,471.87




                     For the period of 10/10/2017 to 9/25/2018                                       For the entire history of the case between 12/19/2017 to 9/25/2018

                     Total Compensable Receipts:                    $9,260.00                        Total Compensable Receipts:                                      $9,260.00
                     Total Non-Compensable Receipts:                    $0.00                        Total Non-Compensable Receipts:                                      $0.00
                     Total Comp/Non Comp Receipts:                  $9,260.00                        Total Comp/Non Comp Receipts:                                    $9,260.00
                     Total Internal/Transfer Receipts:                  $0.00                        Total Internal/Transfer Receipts:                                    $0.00


                     Total Compensable Disbursements:                  $49.59                        Total Compensable Disbursements:                                    $49.59
                     Total Non-Compensable Disbursements:           $1,738.54                        Total Non-Compensable Disbursements:                             $1,738.54
                     Total Comp/Non Comp Disbursements:             $1,788.13                        Total Comp/Non Comp Disbursements:                               $1,788.13
                     Total Internal/Transfer Disbursements:             $0.00                        Total Internal/Transfer Disbursements:                               $0.00




                                                                                                                     /s/ DINA L. ANDERSON
                                                                                                                     DINA L. ANDERSON




                                       Case 2:17-bk-11990-PS        Doc 93        Filed 10/02/18 Entered 10/02/18 14:43:27                        Desc
                                                                                     Page 7 of 14
                                                                                          CLAIM ANALYSIS REPORT                                        Page No: 1                 Exhibit C


  Case No.                       17-11990-PS                                                                                        Trustee Name:              Dina L. Anderson
  Case Name:                     JIMALE, ABDI HUSSEIN AND JIMALE, BELINDA HANMANN                                                   Date:                      9/25/2018
  Claims Bar Date:               07/18/2018

 Claim               Creditor Name            Claim           Claim Class        Claim      Uniform    Scheduled    Claim        Amount        Amount           Interest          Tax            Net
  No.:                                        Date                               Status    Tran Code   Amount       Amount       Allowed        Paid                                          Remaining
                                                                                                                                                                                               Balance

          U.S. BANKRUPTCY                   10/13/2017   Clerk of the Court     Allowed     2700-000        $0.00     $335.00      $335.00          $0.00            $0.00           $0.00       $335.00
          COURT, ARIZONA                                 Costs (includes
                                                         adversary and other
                                                         filing fees)
         230 North First Avenue, Suite
         101
         Phoenix AZ 85003-0608
Claim Notes: BK Filing Fee (waived)
          DINA L. ANDERSON                  11/22/2017   Trustee Expenses       Allowed     2200-000        $0.00      $61.87       $61.87          $0.00            $0.00           $0.00        $61.87
          21001 N. Tatum Blvd
          #1630-608
          Phoenix AZ 85050
          GUTTILLA MURPHY                   08/23/2018   Attorney for Trustee   Allowed     3110-000        $0.00   $11,942.50   $11,942.50         $0.00            $0.00           $0.00    $11,942.50
          ANDERSON, P.C.                                 Fees (Trustee Firm)
          5415 E. High Street, Suite 200
          Phoenix AZ 85054
          GUTTILLA MURPHY                   08/23/2018   Attorney for Trustee   Allowed     3120-000        $0.00     $483.68      $483.68          $0.00            $0.00           $0.00       $483.68
          ANDERSON, P.C.                                 Expenses (Trustee
                                                         Firm)
          5415 E. High Street, Suite 200
          Phoenix AZ 85054
          DINA L. ANDERSON                  09/25/2018   Trustee                Allowed     2100-000        $0.00    $1,502.15    $1,502.15         $0.00            $0.00           $0.00     $1,502.15
                                                         Compensation
          21001 N. Tatum Blvd
          #1630-608
          Phoenix AZ 85050
      1   LVNV FUNDING,                     02/26/2018   General Unsecured      Allowed     7100-000        $0.00     $851.58      $851.58          $0.00            $0.00           $0.00       $851.58
          LLC/HSBC PRIVATE                               726(a)(2)
          LABEL ACQUISITION
          Resurgent Capital Services
          PO Box 10587
          Greenville SC 29603-0587




                                           Case 2:17-bk-11990-PS                Doc 93      Filed 10/02/18 Entered 10/02/18 14:43:27                Desc
                                                                                               Page 8 of 14
                                                                                    CLAIM ANALYSIS REPORT                                         Page No: 2                 Exhibit C


  Case No.                      17-11990-PS                                                                                    Trustee Name:              Dina L. Anderson
  Case Name:                    JIMALE, ABDI HUSSEIN AND JIMALE, BELINDA HANMANN                                               Date:                      9/25/2018
  Claims Bar Date:              07/18/2018

 Claim               Creditor Name         Claim           Claim Class     Claim      Uniform    Scheduled     Claim        Amount        Amount           Interest          Tax            Net
  No.:                                     Date                            Status    Tran Code   Amount        Amount       Allowed        Paid                                          Remaining
                                                                                                                                                                                          Balance

      2 NATIONAL CREDIT                 02/27/2018    General Unsecured   Allowed     7100-000     $1,998.00    $1,998.21    $1,998.21         $0.00            $0.00           $0.00     $1,998.21
        SYSTEMS                                       726(a)(2)
         PO Box 312125
         Atlanta GA 31131
Claim Notes: apt lease
      3 NATIONAL CREDIT                 02/28/2018    General Unsecured   Allowed     7100-000         $0.00     $484.24      $484.24          $0.00            $0.00           $0.00       $484.24
        SYSTEMS                                       726(a)(2)
         PO Box 312125
         Atlanta GA 31131
Claim Notes: apt lease
      4   CAVALRY SPV I, LLC            04/19/2018    General Unsecured   Allowed     7100-000      $442.00      $441.80      $441.80          $0.00            $0.00           $0.00       $441.80
                                                      726(a)(2)
           P.O. Box 27288
           Tempe AZ 85282
      5   SRP                           04/25/2018    General Unsecured   Allowed     7100-000      $186.00       $42.35       $42.35          $0.00            $0.00           $0.00        $42.35
                                                      726(a)(2)
         Customer Credit Services
         PO Box 52025 - ISB 232
         Phoenix AZ 85072
Claim Notes: Electric Usage
      6   NAVIENT SOLUTIONS,             05/22/2018   General Unsecured   Allowed     7100-000    $10,528.00   $10,666.83   $10,666.83         $0.00            $0.00           $0.00    $10,666.83
          LLC ON BEHALF OF                            726(a)(2)
          THE DEPARTMENT OF
          EDUCATION
          Navient Solutions, LLC
          Department of Education
          Servicing
          PO Box 740351
          Atlanta GA 30374-0351
      7   MIDLAND FUNDING                06/27/2018   General Unsecured   Allowed     7100-000      $595.00      $595.66      $595.66          $0.00            $0.00           $0.00       $595.66
          LLC                                         726(a)(2)
          Midland Credit Management, Inc.
          as agent for MIDLAND
          FUNDING LLC
          PO Box 2011
          Warren MI 48090
                                      Case 2:17-bk-11990-PS               Doc 93      Filed 10/02/18 Entered 10/02/18 14:43:27                 Desc
                                                                                         Page 9 of 14
                                                                                  CLAIM ANALYSIS REPORT                                        Page No: 3                 Exhibit C


 Case No.                      17-11990-PS                                                                                  Trustee Name:              Dina L. Anderson
 Case Name:                    JIMALE, ABDI HUSSEIN AND JIMALE, BELINDA HANMANN                                             Date:                      9/25/2018
 Claims Bar Date:              07/18/2018

Claim               Creditor Name        Claim           Claim Class     Claim      Uniform    Scheduled    Claim        Amount        Amount           Interest          Tax            Net
No.:                                     Date                            Status    Tran Code   Amount       Amount       Allowed        Paid                                          Remaining
                                                                                                                                                                                       Balance

    8   PORTFOLIO RECOVERY             07/16/2018   General Unsecured   Allowed     7100-000      $441.00    $1,077.44    $1,077.44         $0.00            $0.00           $0.00     $1,077.44
        ASSOCIATES, LLC                             726(a)(2)
         POB 12914
         Norfolk VA 23541
    9   PINNACLE CREDIT                07/18/2018   General Unsecured   Allowed     7100-000        $0.00     $778.06      $778.06          $0.00            $0.00           $0.00       $778.06
        SERVICES, LLC                               726(a)(2)
         Resurgent Capital Services
         PO Box 10587
         Greenville SC 29603-0587
                                                                                                            $31,261.37   $31,261.37         $0.00            $0.00          $0.00     $31,261.37




                                      Case 2:17-bk-11990-PS             Doc 93      Filed 10/02/18 Entered 10/02/18 14:43:27                Desc
                                                                                      Page 10 of 14
                                                                                      CLAIM ANALYSIS REPORT                                             Page No: 4                 Exhibit C


Case No.                      17-11990-PS                                                                                           Trustee Name:               Dina L. Anderson
Case Name:                    JIMALE, ABDI HUSSEIN AND JIMALE, BELINDA HANMANN                                                      Date:                       9/25/2018
Claims Bar Date:              07/18/2018


      CLAIM CLASS SUMMARY TOTALS

                                            Claim Class                                   Claim        Amount       Amount                   Interest                Tax                  Net
                                                                                          Amount       Allowed       Paid                                                              Remaining
                                                                                                                                                                                        Balance


           Attorney for Trustee Expenses (Trustee Firm)                                     $483.68       $483.68           $0.00                   $0.00               $0.00                  $483.68

           Attorney for Trustee Fees (Trustee Firm)                                       $11,942.50   $11,942.50           $0.00                   $0.00               $0.00             $11,942.50

           Clerk of the Court Costs (includes adversary and other filing fees)              $335.00       $335.00           $0.00                   $0.00               $0.00                  $335.00

           General Unsecured 726(a)(2)                                                    $16,936.17   $16,936.17           $0.00                   $0.00               $0.00             $16,936.17

           Trustee Compensation                                                            $1,502.15    $1,502.15           $0.00                   $0.00               $0.00              $1,502.15

           Trustee Expenses                                                                  $61.87        $61.87           $0.00                   $0.00               $0.00                   $61.87




                                      Case 2:17-bk-11990-PS                      Doc 93   Filed 10/02/18 Entered 10/02/18 14:43:27                      Desc
                                                                                            Page 11 of 14
                                                                                             Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           2:17-BK-11990-PS
Case Name:          ABDI HUSSEIN JIMALE
                    BELINDA HANMANN JIMALE
Trustee Name:       Dina L. Anderson

                                                               Balance on hand:                    $7,471.87


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                      $0.00
                                                            Remaining balance:                     $7,471.87

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim           Proposed
                                                               Requested       Payments to          Payment
                                                                                     Date
Dina L. Anderson, Trustee Fees                                  $1,502.15            $0.00          $1,502.15
Dina L. Anderson, Trustee Expenses                                 $61.87            $0.00               $61.87
Guttilla Murphy Anderson, P.C., Attorney for                   $11,942.50            $0.00          $5,089.17
Trustee Fees
Guttilla Murphy Anderson, P.C., Attorney for                      $483.68            $0.00             $483.68
Trustee Expenses
U.S. Bankruptcy Court, Arizona, Clerk of the Court                $335.00            $0.00             $335.00
Costs


                          Total to be paid for chapter 7 administrative expenses:                  $7,471.87
                                                             Remaining balance:                        $0.00

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                        $0.00
                                                             Remaining balance:                          $0.00

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE



UST Form 101-7-TFR (5/1/2011)
Case 2:17-bk-11990-PS             Doc 93      Filed 10/02/18 Entered 10/02/18 14:43:27               Desc
                                                Page 12 of 14
                                                 Total to be paid to priority claims:                 $0.00
                                                                Remaining balance:                    $0.00

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $16,936.17 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim      Proposed
                                                                    of Claim       Payments to      Amount
                                                                                         Date
           1 LVNV Funding, LLC/HSBC Private                           $851.58            $0.00          $0.00
             Label Acquisition
           2 National Credit Systems                                $1,998.21            $0.00          $0.00
           3 National Credit Systems                                  $484.24            $0.00          $0.00
           4 Cavalry SPV I, LLC                                       $441.80            $0.00          $0.00
           5 SRP                                                       $42.35            $0.00          $0.00
           6 Navient Solutions, LLC on behalf of                  $10,666.83             $0.00          $0.00
             The Department of Education
           7 Midland Funding LLC                                      $595.66            $0.00          $0.00
           8 Portfolio Recovery Associates, LLC                     $1,077.44            $0.00          $0.00
           9 Pinnacle Credit Services, LLC                            $778.06            $0.00          $0.00


                                Total to be paid to timely general unsecured claims:                  $0.00
                                                                Remaining balance:                    $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                    $0.00
                                                              Remaining balance:                      $0.00




UST Form 101-7-TFR (5/1/2011)
Case 2:17-bk-11990-PS                Doc 93      Filed 10/02/18 Entered 10/02/18 14:43:27           Desc
                                                   Page 13 of 14
        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                    Total to be paid for subordinated claims:                       $0.00
                                                          Remaining balance:                        $0.00




UST Form 101-7-TFR (5/1/2011)
Case 2:17-bk-11990-PS           Doc 93    Filed 10/02/18 Entered 10/02/18 14:43:27                Desc
                                            Page 14 of 14
